Citation Nr: 1815813	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  15-03 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disease or injury.

2.  Entitlement to service connection for gastroesophageal reflux disease, to include as secondary to service-connected disease or injury.

3.  Entitlement to service connection for arthritis of the shoulders, hips, elbows and hands.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1955 to June 1959.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision that, in pertinent part, denied service connection for sleep apnea and for gastroesophageal reflux disease.  The Veteran timely appealed.

The matters also came to the Board on appeal from an April 2015 decision of the RO that, in pertinent part, denied service connection for arthritis of the shoulders, hips, elbows and hands.  The Veteran timely appealed.

The Board notes that in May 2017, the RO, in pertinent part, denied service connection for bilateral blindness.  In correspondence in May 2017, within one year of the notice of the rating decision, the Veteran timely filed a notice of disagreement (NOD) regarding the issue.  Typically, when there has been an initial RO adjudication of a claim and a NOD has been filed as to its denial, the Veteran is entitled to a statement of the case (SOC), and the RO's failure to issue one is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, in this case, in response to the Veteran's NOD, the RO issued a June 2017 letter acknowledging the NOD and explaining the different appeal options. Thus, as the RO has acknowledged receipt of the NOD, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As the RO is properly addressing the NOD, no action is warranted by the Board.

In November 2017, the Veteran withdrew his prior request for a Board hearing, in writing.

The Board also notes that in a January 2018 Appellant's Brief, the Veteran's representative addressed the issues of an increased rating for service-connected post-discectomy degenerative joint disease of the lumbar spine and entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 29, 2013.  Those matters were remanded by the Board in April 2017 and are not currently before the Board; hence, they will not be addressed in this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for arthritis of bilateral shoulder, arthritis of bilateral hip, arthritis of bilateral elbow, and arthritis of bilateral hand are addressed in the REMAND portion of the decision below; and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Obstructive sleep apnea was not manifested during active service; and is not attributed to service, and is not related (causation or aggravation) to a service-connected disease or injury.

2.  Gastroesophageal reflux disease was not manifested during active service; and is not attributed to service, and is not related (causation or aggravation) to a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  Obstructive sleep apnea was not incurred in or aggravated by active service; and is not proximately due to or a result of, or aggravated by, a service-connected disease or injury.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

2.  Gastroesophageal reflux disease was not incurred in or aggravated by active service; and is not proximately due to or a result of, or aggravated by, a service-connected disease or injury.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, peptic ulcers (gastric or duodenal) and arthritis are considered chronic and presumptive diseases.  See 38 U.S.C. § 1101.

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  (b)Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006. 

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

A. 
 Sleep Apnea

Sleep apnea is defined as transient periods of cessation of breathing during sleep.  Obstructive sleep apnea results from the collapse or obstruction of the airway with the inhibition of muscle tone that occurs during REM sleep.  In adults it is seen primarily in middle aged obese individuals with a male predominance.  Dorland's Illustrated Medical Dictionary, 115-16 (30th ed., 2003); see also October 2014 VA opinion below.  

Here, the Veteran is presumed sound at entry.  Complaints, treatment, or diagnosis of any sleep disorder are not documented in active service.  Clinical evaluation of the Veteran at the time of his release from active service in June 1959 was normal; no defects or diagnoses were considered disqualifying.

In this case, the Board finds that the evidence is against a finding that the Veteran's obstructive sleep apnea was incurred in active service.  In particular, there is an absence of findings of any sleep disorder during active service; and obstructive sleep apnea subsequently was diagnosed long after service. Nothing in the record reflects that disease or injury in active service has resulted in disability (sleep apnea).

The Board is within its province to make a determination as to whether the evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the first credible showing of pertinent disability is many years after active service with no competent evidence that obstructive sleep apnea is in any way related to active service.

The Veteran also seeks service connection for obstructive sleep apnea which he believes is associated with his service-connected chronic obstructive pulmonary disease.

In March 2010, the Veteran reported being told by three physicians that he has sleep apnea; and that it was most likely caused by his lung condition.  He reportedly had trouble sleeping.

Following a Board remand in December 2011, the Veteran underwent a VA examination in October 2014.  The diagnosis was obstructive sleep apnea.  The Veteran reported that he had a sleep study in May 2014; and that he had trouble tolerating the continuous airway pressure (CPAP) machine, but did use it most of the time.  Following examination, the October 2014 examiner opined that the Veteran's obstructive sleep apnea was less likely than not proximately due to or the result of the Veteran's service-connected disability.  In support of the opinion, the examiner reasoned that chronic obstructive pulmonary disease does not cause sleep apnea; and that sleep apnea is caused by intermittent obstruction of the airway.

In November 2014, the Veteran reported that he was told that his sleep apnea was caused by chronic obstructive pulmonary disease and by not getting enough air into his lungs and waking up gasping for breath.  He reportedly was put on oxygen, and he used both a sleep apnea mask and an oxygen concentrator.

In June 2015, the Veteran reported that his breathing problems caused his sleep apnea.
 
The Board finds the October 2014 opinion to be persuasive in finding that obstructive sleep apnea is less likely due to or aggravated by service-connected chronic obstructive pulmonary disease.  The October 2014 examiner reviewed the medical history and provided a rationale which considered whether there was any nexus between current disability and service-connected disability; and indicated that the etiology of the Veteran's sleep apnea was intermittent obstruction of the airway, rather than any service-connected disease or injury.  The October 2014 examiner specifically related sleep apnea to obstructed breathing during sleep, without any reference to chronic obstructive pulmonary disease.  In this regard, aggravation is not demonstrated.  Here, the opinion is consistent with the evidence of record and is factually accurate, fully articulated, and contains sound reasoning. Therefore, the October 2014 opinion is afforded significant probative value because it is based on a review of the Veteran's medical history and is supported by the evidence of record.   Nieves-Rodriguez, 22 Vet. App. at 304.  

To the extent that the Veteran asserts a relationship to a service-connected disease or injury, he is competent to report that which he has been told by a medical professional.  However, his lay/medical opinion is of no greater probative value than the medical evidence upon which it is based.  Here the medical opinion and the lay statement are lacking in foundation and are accorded little probative value.  

In short, for the reasons and bases set forth above, the Board concludes that the evidence weighs against granting service connection for obstructive sleep apnea, to include as secondary to a service-connected disease or injury.  On this matter, the preponderance of the evidence is against the claim; the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  Gastroesophageal Reflux Disease

As noted above, the Veteran is presumed sound at entry.  Clinical evaluation of his abdomen was normal at an enlistment examination in July 1955.  Complaints, treatment, or diagnosis of any stomach disorder are not documented in active service.  Clinical evaluation of the Veteran's abdomen at the time of his release from active service in June 1959 was normal.

In this case, there is no showing of a peptic ulcer in active service or within the first post-service year.  In addition, there is no competent evidence that the Veteran had a peptic ulcer at any time during the appeal period.  In the absence of disability due to a peptic ulcer, there can be no valid claim.  Although a peptic ulcer may be a "chronic disease," there still must be disability.

The Board finds that the evidence is against a finding that the Veteran's gastroesophageal reflux disease was incurred in active service.  In particular, there is an absence of findings of any stomach disorder during active service; and gastroesophageal reflux disease subsequently was diagnosed long after service. Nothing in the record reflects that disease or injury in active service has resulted in disability (gastroesophageal reflux disease).

The Board is within its province to make a determination as to whether the evidence supports a finding of service incurrence.  See Barr, 21 Vet. App. at 307.  As indicated above, the first credible showing of pertinent disability is many years after active service with no competent evidence that gastroesophageal reflux disease is in any way related to active service.

The Veteran also seeks service connection for gastroesophageal reflux disease which he believes is associated with pain medications used in treatment of his service-connected disabilities.

VA records show that the Veteran's gastroesophageal reflux disease was stable on H2 blockers in January 2001.  Records show that he was on "Ranitidine" without abdominal pain or rectal bleeding in March 2002, and that he was asymptomatic in January 2003. 

In August 2005, the Veteran reported that he no longer took pain medications for his service-connected disabilities due to gastrointestinal bleeding.  In June 2006, he reported that he suffered from acid reflux because his pain medications caused stomach upset.

VA records list gastroesophageal reflux disease as an active problem in September 2006.

During a March 2007 VA examination, the Veteran reported the onset of a reflux disorder in the early 1990's when taking ibuprofen and a similar drug prescribed for back pain.  He was placed on other medications in the late 1990's, but continued to have intermittent problems with reflux.  His medical history revealed reports of daily heartburn, and that certain foods caused increased heartburn and reflux symptoms.  Following examination, the diagnosis was gastroesophageal reflux disease.  The March 2007 examiner opined that the Veteran's gastroesophageal reflux disease was less likely as not caused by medications used to treat his back disorder, and was less likely as not aggravated by treatment with pain medications.  In support of the opinion, the March 2007 examiner reasoned that the reflux problem had not lessened with changes in medications from nonsteroidal anti-inflammatory drug-types to those known to cause far less gastrointestinal-related problems; that certain foods also caused reflux; and it was more likely that the Veteran's gastroesophageal reflux disease was not a drug-related disorder, but rather a disorder that had occurred as a result of other factors.  The March 2007 examiner also found no evidence of gastrointestinal bleeding.

VA records list gastroesophageal reflux disease as an active problem in July 2007.

In February 2008, the Veteran reported that he did not have stomach problems before taking ibuprofen; and that the switch to "Ranitidine" did not completely relieve the gastroesophageal reflux disease, and that other medications also caused gastrointestinal upset.  In April 2010, the Veteran reported being told by a physician that the ibuprofen had burned the lining of his stomach, after he started passing what looked like "lumps of cooked blood."  The Veteran also reported having stomach trouble ever since.

In October 2014, the Veteran reported taking medication for acid reflux since the early 1990's; and that he had been prescribed ibuprofen for pain, which caused his acid reflux.  In November 2014, the Veteran reported that he was put on ibuprofen for pain in the early 1990's due to his back condition; and that his stool then looked like "dark blood," and that the inside of his stomach had burned and he belched, which caused his throat to burn.  The Veteran reported being told by a physician that he had acid reflux; he was taken off ibuprofen and was given other medication for pain.  He now took medication daily for acid reflux.

The Board finds the March 2007 opinion to be persuasive in finding that gastroesophageal reflux disease is less likely due to or aggravated by medications used to treat his service-connected post-discectomy degenerative joint disease of the lumbar spine.  The March 2007 examiner reviewed the medical history and provided a rationale which considered whether there was any nexus between current disability and service-connected disability; and indicated that the etiology of the Veteran's gastroesophageal reflux disease was as a result of other factors, rather than any drug-related disorder due to service-connected disease or injury.  In this regard, aggravation is not demonstrated.  Here, the opinion is consistent with the evidence of record and is factually accurate, fully articulated, and contains sound reasoning. Therefore, the March 2007 opinion is afforded significant probative value because it is based on a review of the Veteran's medical history and is supported by the evidence of record.   Nieves-Rodriguez, 22 Vet. App. at 304.  

As noted above, the Veteran is competent to report that which he has been told by a medical professional.  However, his lay/medical opinion as to a relationship to a service-connected disease or injury is of no greater probative value than the medical evidence upon which it is based.  Here the medical opinion and the lay statement are lacking in foundation and are accorded little probative value.  

In short, the evidence weighs against granting service connection for gastroesophageal reflux disease, to include as secondary to a service-connected disease or injury.  On this matter, the preponderance of the evidence is against the claim; the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 53-56. 


ORDER

Service connection for obstructive sleep apnea is denied.

Service connection for gastroesophageal reflux disease is denied.



REMAND

Arthritis of Bilateral Shoulder, Bilateral Hip,
Bilateral Elbow, and Bilateral Hand

The Board notes that service connection already has been granted for post-discectomy degenerative joint disease of the lumbar spine, under Diagnostic Code 5242 (previously rated under Diagnostic Code 5237).  The AOJ failed to code the joint disease as traumatic (5010), generalized (5003) or some other form.

Because regulations provide that subsequent manfestations of an already service connected disease process is service connected, the coding is critical.  See 38 C.F.R. § 3.303 and M21-1 guidance.  


The Veteran now has osteoarthritis of bilateral hip and degenerative changes of the left shoulder, as established by X-rays taken in November 2008 and in July 2013, respectively.  Moreover, a May 2016 examiner found no evidence of trauma to the left shoulder or bilateral hip; and reasoned that the X-ray findings are far more likely to be the result of usual age changes.  It is unclear to the Board whether these matters are controlled by 38 C.F.R. § 3.303(b)-i.e., subsequent manifestation of an already service-connected disease process.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ shall prepare a formal rating decision that correctly codes the form of joint disease.
 
2.  If the AOJ codes the joint disease of the lumbar spine as code 5003, afford the Veteran a VA examination to determine the nature and etiology of any shoulder, bilateral elbow, and bilateral hand disability.  The presence or absence of arthritis must be determined (if the AOJ codes the service connected joint disease as code 5003).

3.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the RO or AMO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2017).  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


